FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-4688
                  _____________________________

MV SENIOR MANAGEMENT, LLC,

    Appellant,

    v.

REDUS FLORIDA HOUSING, LLC,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

                          March 20, 2019


PER CURIAM.

     Upon review of the record and Appellant’s response to our
order to show cause on jurisdiction, we find that the claim
remaining pending below is interrelated with the claim on
appeal, depriving us of jurisdiction. The order on appeal disposes
of only count one of Appellee’s two-count third-party complaint
against Appellant. Count one seeks contractual and common-law
indemnity. Count two, still pending below and stayed pending
this appeal, alleges breach of contract for Appellant’s failure to
obtain insurance and indemnify Appellee. Both counts relate to
the same underlying tort claim against Appellee, and both counts
arise out of the same management agreement between the two
parties to this appeal. This is a classic case of a piecemeal appeal.
See S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99-100 (Fla.
1974) (holding that piecemeal review is disfavored and the lower
tribunal should rule on all interrelated claims to avoid the
potential need for successive appeals).

     This appeal does not fall within the scope of Florida Rule of
Appellate Procedure 9.110(k), allowing immediate appeals of
certain partial final judgments. That rule requires that the cause
of action disposed of in the order appealed not be “interdependent
with other pleaded claims,” and that is not the case here. Id.; see
also Fla. Farm Bureau Gen. Ins. Co. v. Peacock’s Excavating
Serv., Inc., 186 So. 3d 6, 11 (Fla. 2d DCA 2015) (dismissing
appeal for lack of jurisdiction where claim still pending below
involved same facts and contracts as the order appealed).

    DISMISSED.

ROWE, KELSEY, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


R. Daniel Noey and Wesley D. Fina of Schutt, Schmidt & Noey,
Jacksonville, for Appellant.

W. Douglas Childs and Brian M. Pederson of Childs, Hester &
Love, P.A., Jacksonville, for Appellee Redus Florida Housing,
LLC.




                                2